NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



VICKIE FEELEY,                         )
                                       )
             Appellant,                )
                                       )
v.                                     )    Case No. 2D19-75
                                       )
ENGLEWOOD ANIMAL RESCUE                )
SANCTUARY, INC., TODD                  )
ZIMMERMAN and BOBBI AUSTIN,            )
                                       )
             Appellees.                )
                                       )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for
Sarasota County; Kimberly C. Bonner,
Judge.

Dana J. Watts, Sarasota, for
Appellant.

Bryan S. Kessler of Berg & Kessler,
Venice, for Appellees.



PER CURIAM.

             Affirmed.


SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.